                                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     Luis Marquez,
11                                              Case /P 19-CV-03841-AB SKY
               Plaintiff,
12                                              +6%(.&/5
        v.
13
     ARCP UO Portfolio IV, LP, a
14   Delaware Limited Partnership;
     ARCP GP UO Portfolio IV, LLC,
15   a Delaware Limited Liability
     Company;
16   Rapid Gas, Inc., a California
     Corporation; and Does 1-10,
17
               Defendants.
18
19
             Pursuant to Federal Rule of Procedure 68(a), +VEHNFOU is
20
     entered in favor of 1laintiff Luis Marquez i1MBJOUJGGw and against
21
22   %efendants ARCP UO Portfolio IV, LP, a Delaware Limited
23
     Partnership, ARCP GP UO Portfolio IV, LLC, a Delaware Limited
24
     Liability Company, and Rapid Gas, Inc., a California Corporation
25
26   DPMMFDUJWFMZ    i%FGFOEBOUTw     in the amount of $10,000. This shall
27   be the total amount paid by Defendants                 in   relation   to
28
     any     liability   claimed in thF "ction, including        all   costs,

     and     attorneys     fees    otherwise recoverable by Plaintiff.

     JUDGMENT                               1                    2:19-CV-03841-AB-SK
